UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011  September 30, 2012 Item 1: Reports to Shareholders Annual Report | September 30, 2012 Vanguard Equity Income Fund > For the 12 months ended September 30, 2012, Vanguard Equity Income Fund returned about 29%, in line with the fund’s benchmark and well ahead of the average return of equity income funds. > Much of the gain occurred in the first half of the period as optimism rose regarding economic growth in the United States and the European debt crisis seemed to stabilize somewhat. > All ten of the fund’s industry sectors recorded returns of more than 17%; consumer discretionary was the standout performer. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 27 About Your Fund’s Expenses. 28 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2012 Total Returns Vanguard Equity Income Fund Investor Shares 29.00% Admiral™ Shares 29.06 FTSE High Dividend Yield Index 28.89 Equity Income Funds Average 25.02 Equity Income Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2011, Through September 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Equity Income Fund Investor Shares $19.40 $24.31 $0.665 $0.000 Admiral Shares 40.67 50.94 1.440 0.000 1 Chairman’s Letter Dear Shareholder, Over the past 12 months, stocks rebounded strongly from depressed levels. A large part of the gain occurred in the first six months as investors grew more optimistic about the economy. Returns were more modest in the second half of the year as concerns resurfaced about the pace of economic growth at home and the debt crisis in Europe. The market’s rise was broad-based, with both growth and value stocks, including dividend-paying stocks, producing strong returns. For the fiscal year ended September 30, 2012, Vanguard Equity Income Fund returned 29.00% for Investor Shares and 29.06% for Admiral Shares. The fund’s performance was in line with the 28.89% return of its benchmark, the FTSE High Dividend Yield Index, and well ahead of the 25.02% average return of its equity income fund peers. At the end of the period, the fund’s Investor Shares had a 30-day SEC yield of 2.91%, roughly 1 percentage point higher than the broad U.S. stock market’s yield. If you own the fund’s shares in a taxable account, you may want to review the information about after-tax returns that appears later in this report. 2 Stocks notched a powerful rally, with help from central bankers U.S. stocks surged 30% in the 12 months ended September 30, outpacing the gains of their international counterparts. The rally came amid moves by U.S. and European central bankers to quiet—at least temporarily—investors’ concerns about the U.S. economy and the finances of European governments and banks. While U.S. stocks were the standouts, European and emerging markets stocks also posted double-digit results. The developed markets of the Pacific region were the weakest performers but still recorded a modest advance. In July, the president of the European Central Bank declared that policymakers would do whatever was needed to preserve the euro common currency. That pronouncement was encouraging to investors, but Europe’s financial troubles are by no means resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Bonds produced solid returns; future results may be more muted Bonds once again advanced; the broad U.S. taxable market returned about 5% for the 12 months. Among U.S. Treasuries, Market Barometer Average Annual Total Returns Periods Ended September 30, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 30.06% 13.27% 1.22% Russell 2000 Index (Small-caps) 31.91 12.99 2.21 Dow Jones U.S. Total Stock Market Index 30.00 13.29 1.53 MSCI All Country World Index ex USA (International) 14.48 3.17 -4.12 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.16% 6.19% 6.53% Barclays Municipal Bond Index (Broad tax-exempt market) 8.32 5.99 6.06 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.63 CPI Consumer Price Index 1.99% 2.33% 2.11% 3 long-term bonds were particularly strong as they benefited from the Federal Reserve’s bond-buying program. As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it still remained low by historical standards. Bondholders have enjoyed years of strong returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are much more modest. As yields tumble, the scope for further declines—and price increases—diminishes. The Federal Reserve announced on September 13 that it would continue to hold its target for short-term interest rates between 0% and 0.25% at least through mid-2015. The exceptionally low rates, in place since late 2008, have kept a tight lid on returns from money market funds and savings accounts. Solid gains from some sectors and even stronger gains from others Vanguard Equity Income Fund is managed by two advisors, Wellington Management Company and Vanguard’s Equity Investment Group, which use different but complementary bottom-up methods to identify and invest in stocks offering the prospect of above-average dividends. The stock choices and sector exposure resulting from this multimanager approach enabled Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Equity Income Fund 0.31% 0.22% 1.27% The fund expense ratios shown are from the prospectus dated January 27, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the fund’s expense ratios were 0.30% for Investor Shares and 0.21% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Equity Income Funds. 4 the fund to return a bit more than its benchmark index during the fiscal year and about 4 percentage points more than its equity income fund peers. All ten of the fund’s industry sectors produced returns above 17%, with consumer discretionary stocks leading the way. Relative to the index, the fund had an overweight exposure to this sector and specifically to stocks of home improvement retailers, which posted stellar returns as more homeowners took on repair and remodeling projects. The materials sector was another cyclical group in which the fund outperformed the index. Here, too, stocks related to residential construction and remodeling did well. Chemical companies involved in activities relating to agriculture were another source of strength, as rising food prices and widespread droughts helped drive up demand for drought-resistant and higher-yielding crops. Utilities, a defensive sector that traditionally generates substantial dividend income, was among the weaker performers as investors became more comfortable taking on riskier assets. While low interest rates helped Total Returns Ten Years Ended September 30, 2012 Average Annual Return Equity Income Fund Investor Shares 9.02% Spliced Equity Income Index 9.69 Equity Income Funds Average 7.85 For a benchmark description, see the Glossary. Equity Income Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 keep borrowing costs down in this capital-intensive sector, falling natural gas and power prices put pressure on profit margins. The ride was sometimes rocky, but the long-term returns are solid Despite two fiscal years of negative returns during the financial crisis, Vanguard Equity Income Fund posted average annual returns of 9.02% for Investor Shares and 9.14% for Admiral Shares over the ten years ended September 30, 2012. Although the fund fell a little shy of the 9.69% return posted by its benchmark index, it outpaced the broad U.S. stock market’s 8.77% return (as measured by the Dow Jones U.S. Total Stock Market Index). Investment insight Looking for income? Watch fund costs The aim of Vanguard Equity Income Fund is to provide investors with an above-average level of income as well as the potential for capital appreciation afforded by investing in stocks. The problem these days is that even an above-average level of income is not very high. When yields are modest, it’s especially important to maximize your share of a fund’s investment income by keeping your costs low. For the current fiscal year, the Equity Income Fund’s Admiral Shares have an estimated expense ratio of 0.22%. Over the past 12 months, the Admiral Shares distributed investment income equal to 2.83% of their September 30 share price. If your fund had charged 1.27%, the average expense ratio for equity income funds, that trailing yield would have shriveled to 1.77%. Investment income from Admiral Shares of Vanguard Equity Income Fund Notes: The trailing 12-month yield represents dividend distributions paid out over the past 12 months divided by the Admiral Shares’ net asset value at the end of the period. Sources: Vanguard and Lipper Inc. Data are as of September 30, 2012. 6 The Equity Income Fund also outpaced the 7.85% average annual return of its peers, thanks to skillful stock selection by the fund’s managers, as well as the fund’s low costs. The lessons of the financial crisis remain relevant four years later In September, the end of your fund’s fiscal year, we marked the fourth anniversary of Lehman Brothers’ collapse, the start of the 2008–2009 financial crisis. When the Lehman news broke, I was speaking to institutional clients at an event in Washington, D.C., all of three weeks into my new role as Vanguard’s CEO. In the ensuing months, I was struck both by how fortunate I was to work with a great team of Vanguard crew and by the remarkable steadiness demonstrated by our clients. Many clients experienced significant losses, but signs of panic were few. On balance, they remained committed to their long-term investment programs and managed to benefit from the financial markets’ subsequent recovery. As the crisis recedes further in time, it’s important not to lose sight of the lessons that it illuminated about investing and sound financial practices generally. First among those lessons is that diversification does work. Diversification didn’t immunize investors from the market’s decline, but it certainly helped to insulate them from the worst of it. Second, saving money and living within your means are critical. Investors are acting on this lesson as they pay off debt, which is a form of saving, and increase their savings rates from the dangerously low levels that prevailed before the crisis. Third, having the courage to stick with a sound investment plan—as so many of our clients did—is important during volatile, uncertain times. Investors who resisted the urge to bail out of stocks in the depths of the crisis have largely been rewarded in the succeeding years. I am very optimistic that, if investors embrace these lessons, they can give themselves a better chance of reaching their long-term goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 12, 2012 7 Advisors’ Report For the fiscal year ended September 30, the Equity Income Fund returned about 29%, reflecting the combined results of your fund’s two independent investment advisors. The use of two advisors provides exposure to distinct yet complementary investment approaches, enhancing the diversification of your fund. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of the fund’s assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how their portfolio positioning reflects this assessment. These comments were prepared on October 12, 2012. Wellington Management Company, llp Portfolio Manager: W. Michael Reckmeyer, III, CFA, Senior Vice President and Equity Portfolio Manager While economic conditions around the world remained slow as the fiscal year drew to a close, equity markets moved steadily higher as investors reacted to central bank interventions. We expect global economic growth to continue, but at a slow rate and with varying degrees of recovery by region. Vanguard Equity Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 62 5,791 A fundamental approach to seeking desirable stocks. Company, LLP Our selections typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. Vanguard Equity Investment 34 3,136 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings-quality of companies as compared with their peers. Cash Investments 4 414 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 8 Many European economies are now in recession. The European Central Bank’s indications of willingness to provide unlimited liquidity seem to have reduced the risk of a severe outcome, but persistent structural constraints will limit the pace of a rebound. China’s economy continues to slow and the risks of a hard landing remain. The Chinese have given preliminary signs that they stand ready to stimulate their economy, but we may not get clarity on policy initiatives until the first half of 2013. The United States has performed better than many other economies, partly because its deleveraging process is more advanced and partly because of more aggressive policy actions. However, growth is still lackluster in the face of weak employment gains, uncertainties about government policies and the presidential election, and the potential impacts of the looming “fiscal cliff.” The Federal Reserve’s concerns prompted it to implement a third round of quantitative easing. We continue to forecast a slow economic recovery but acknowledge that risk factors remain elevated. Significant purchases during the period included additional shares of financial services company JPMorgan and pharmaceutical company Johnson & Johnson and new positions in industrial company United Technologies and pharmaceutical company Roche. We eliminated our holding in Sherwin-Williams, which hit our target price, and in Republic Services and PG&E because of eroding fundamentals. Vanguard Equity Investment Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA For the fiscal year, Investor Shares of the Equity Income Fund returned 29.00%, and the FTSE High Dividend Yield Index benchmark gained 28.89%. The 12 months presented two very different halves. For the first six months, dividend-paying stocks rose sharply along with the rest of the market, gaining almost 22%. In the second half, they slowed dramatically, moving ahead but only by about 5%. Dividend-oriented stocks, the focus of your investment in the fund, trailed the overall market by a little more than 1% for the year. Although all ten sector groups in the benchmark index generated positive returns, financial, consumer discretionary, and industrials companies performed best, and utility and technology firms lagged. Equity markets have staged quite a rally since last fall, but investor concerns and economic uncertainty are still prominent. Internationally, the Eurozone crisis and slowing growth in China remain worrisome. Looking ahead, the United States faces a potential fiscal cliff scenario that could send us into recession if not resolved. Add to 9 that a stagnant employment picture and election and corporate profit uncertainty, and it’s easy to see why investor appetite for riskier assets may be on hold for a while. Market volatility, although it has declined substantially, will likely continue as long as these issues persist. Although overall portfolio performance is affected by the macroeconomic factors described above, our approach to investing focuses on stock fundamentals. Specifically, we evaluate these five components: 1. Valuation , which measures the price we pay for earnings and cash flows. 2. Growth , which considers the growth of earnings as a factor in how much we pay for them. 3. Management decisions , an assessment of the actions taken by company management that signal its informed opinions about the firm’s prospects and earnings outlook. 4. Market sentiment , which captures how investors reflect their opinions of a company through their activity in the market. 5. Quality , which measures balance-sheet strength and the sustainability of earnings. We assess all stocks in the benchmark index by comparing companies from the same sector against one another using these five components. For the period, our results were mixed. Our growth and valuation models were effective in identifying outperformers, but our management decisions and quality indicators were ineffective and detracted from returns. Our stock selection results were positive in five sectors and negative in the other five. Company selections in the materials, consumer discretionary, and utilities sectors added most to relative returns. In materials, Eastman Chemical, PPG Industries, and LyondellBasell Industries stood out. In consumer discretionary, Foot Locker, Brinker International, and Polaris Industries were the largest contributors. DTE Energy, CMS Energy, and American Electric Power added most in utilities. Selection results were most disappointing in industrials and financials, where Pitney Bowes and Boeing (industrials) and Travelers Companies and Invesco Limited (financials) did not perform as expected. Although we cannot predict how the broader political or economic events will affect the markets, we are confident that stocks can bring worthwhile returns to long-term investors. With that in mind, we believe that equity exposure will continue to play an important role in a diversified investment plan. We thank you for your investment and look forward to the new fiscal year. 10 Equity Income Fund Fund Profile As of September 30, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEIPX VEIRX Expense Ratio 1 0.31% 0.22% 30-Day SEC Yield 2.91% 3.00% Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Number of Stocks 150 433 3,638 Median Market Cap $73.3B $93.2B $35.6B Price/Earnings Ratio 14.0x 15.1x 17.0x Price/Book Ratio 2.2x 2.3x 2.2x Return on Equity 19.2% 20.0% 18.0% Earnings Growth Rate 4.5% 3.6% 10.4% Dividend Yield 3.4% 3.3% 2.0% Foreign Holdings 6.6% 0.0% 0.0% Turnover Rate 26% — — Short-Term Reserves 0.9% — — Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Consumer Discretionary 7.2% 6.0% 12.0% Consumer Staples 15.4 19.6 9.5 Energy 13.4 13.3 10.4 Financials 13.1 9.9 16.0 Health Care 13.2 12.7 11.9 Industrials 13.1 12.2 10.6 Information Technology 9.3 8.3 19.2 Materials 3.6 4.0 3.9 Telecommunication Services 4.8 5.9 2.9 Utilities 6.9 8.1 3.6 Volatility Measures FTSE High DJ Dividend U.S. Total Yield Market Index Index R-Squared 0.99 0.93 Beta 0.99 0.79 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 4.4% Chevron Corp. Integrated Oil & Gas 4.1 Merck & Co. Inc. Pharmaceuticals 3.4 Johnson & Johnson Pharmaceuticals 3.2 Pfizer Inc. Pharmaceuticals 3.2 AT&T Inc. Integrated Telecommunication Services 3.1 General Electric Co. Industrial Conglomerates 2.9 JPMorgan Chase & Co. Diversified Financial Services 2.6 Philip Morris International Inc. Tobacco 2.5 Microsoft Corp. Systems Software 2.4 Top Ten 31.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the expense ratios were 0.30% for Investor Shares and 0.21% for Admiral Shares. 11 Equity Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2002, Through September 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Equity Income Fund Investor Shares 29.00% 2.33% 9.02% $23,718 ••••• • Spliced Equity Income Index 28.89 1.75 9.69 25,213 – Equity Income Funds Average 25.02 0.67 7.85 21,301 Dow Jones U.S. Total Stock Market 30.00 1.53 8.77 23,184 For a benchmark description, see the Glossary. Equity Income Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Equity Income Fund Admiral Shares 29.06% 2.43% 9.14% $119,856 Spliced Equity Income Index 28.89 1.75 9.69 126,066 Dow Jones U.S. Total Stock Market Index 30.00 1.53 8.77 115,920 See Financial Highlights for dividend and capital gains information. 12 Equity Income Fund Fiscal-Year Total Returns (%): September 30, 2002, Through September 30, 2012 13 Equity Income Fund Financial Statements Statement of Net Assets As of September 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (94.9%) 1 Consumer Discretionary (6.6%) Home Depot Inc. 2,456,080 148,274 Lowe’s Cos. Inc. 4,523,210 136,782 McDonald’s Corp. 738,615 67,768 Mattel Inc. 1,532,950 54,389 Thomson Reuters Corp. 1,798,500 51,905 Kohl’s Corp. 988,100 50,610 Darden Restaurants Inc. 338,400 18,866 Foot Locker Inc. 528,600 18,765 H&R Block Inc. 1,071,300 18,566 Brinker International Inc. 520,100 18,359 ^ Regal Entertainment Group Class A 1,033,600 14,543 Cooper Tire & Rubber Co. 359,100 6,888 Cinemark Holdings Inc. 181,600 4,073 Belo Corp. Class A 397,450 3,112 Time Warner Inc. 61,200 2,774 Bob Evans Farms Inc. 65,800 2,575 Garmin Ltd. 54,300 2,266 Gannett Co. Inc. 44,000 781 621,296 Consumer Staples (14.9%) Philip Morris International Inc. 2,619,395 235,588 Kraft Foods Inc. 4,181,129 172,890 Procter & Gamble Co. 1,735,490 120,374 Kimberly-Clark Corp. 1,248,758 107,118 Wal-Mart Stores Inc. 1,421,392 104,899 Unilever NV 2,665,940 94,587 General Mills Inc. 2,364,400 94,221 PepsiCo Inc. 1,321,730 93,539 Altria Group Inc. 2,790,045 93,160 Sysco Corp. 2,419,160 75,647 Coca-Cola Co. 1,679,964 63,721 Imperial Tobacco Group plc 755,531 27,990 Reynolds American Inc. 543,000 23,534 Market Value Shares ($000) Campbell Soup Co. 565,100 19,677 Universal Corp. 333,582 16,986 British American Tobacco plc 326,166 16,760 Herbalife Ltd. 253,800 12,030 Walgreen Co. 252,400 9,197 Colgate-Palmolive Co. 68,000 7,291 1,389,209 Energy (12.7%) Exxon Mobil Corp. 4,531,530 414,408 Chevron Corp. 3,256,610 379,591 ConocoPhillips 2,073,090 118,539 Royal Dutch Shell plc Class B 3,243,113 115,409 Occidental Petroleum Corp. 961,800 82,773 BP plc ADR 801,700 33,960 Marathon Petroleum Corp. 369,900 20,193 Valero Energy Corp. 557,100 17,649 1,182,522 Exchange-Traded Fund (0.6%) 2 Vanguard Value ETF 963,400 56,571 Financials (12.2%) JPMorgan Chase & Co. 5,974,490 241,847 Marsh & McLennan Cos. Inc. 4,966,520 168,514 BlackRock Inc. 460,890 82,177 PNC Financial Services Group Inc. 1,281,192 80,843 Wells Fargo & Co. 2,315,680 79,960 ACE Ltd. 1,044,730 78,982 Chubb Corp. 907,680 69,238 M&T Bank Corp. 686,800 65,356 Swiss Re AG 642,850 41,363 Travelers Cos. Inc. 396,800 27,086 BB&T Corp. 782,000 25,931 Allstate Corp. 641,500 25,410 Aflac Inc. 489,400 23,433 14 Equity Income Fund Market Value Shares ($000) Fifth Third Bancorp 1,485,000 23,032 Invesco Ltd. 833,300 20,824 Huntington Bancshares Inc. 2,594,300 17,901 PartnerRe Ltd. 228,100 16,943 Protective Life Corp. 531,500 13,931 Validus Holdings Ltd. 406,900 13,798 SLM Corp. 552,100 8,679 American Express Co. 131,400 7,471 CVB Financial Corp. 333,100 3,977 Montpelier Re Holdings Ltd. 41,500 918 Chemical Financial Corp. 37,300 903 1,138,517 Health Care (12.5%) Merck & Co. Inc. 7,112,404 320,769 Johnson & Johnson 4,375,305 301,502 Pfizer Inc. 11,945,477 296,845 Abbott Laboratories 981,300 67,278 Roche Holding AG 342,939 64,146 Eli Lilly & Co. 888,749 42,136 AstraZeneca plc ADR 669,089 32,023 Baxter International Inc. 448,000 26,996 Bristol-Myers Squibb Co. 346,432 11,692 Medtronic Inc. 87,700 3,782 1,167,169 Industrials (12.5%) General Electric Co. 11,784,992 267,637 3M Co. 1,664,400 153,824 Eaton Corp. 2,162,660 102,207 United Parcel Service Inc. Class B 1,335,600 95,589 Stanley Black & Decker Inc. 1,166,790 88,968 United Technologies Corp. 1,073,100 84,013 Illinois Tool Works Inc. 1,367,350 81,316 Waste Management Inc. 1,498,989 48,087 Lockheed Martin Corp. 486,100 45,392 Boeing Co. 528,200 36,773 Honeywell International Inc. 549,762 32,848 Raytheon Co. 424,800 24,282 Tyco International Ltd. 419,580 23,606 Northrop Grumman Corp. 348,613 23,158 Schneider Electric SA 334,247 19,762 Pitney Bowes Inc. 846,900 11,704 Exelis Inc. 922,400 9,538 Caterpillar Inc. 87,200 7,503 ^ RR Donnelley & Sons Co. 482,800 5,118 Hubbell Inc. Class B 57,100 4,610 Deluxe Corp. 62,700 1,916 Emerson Electric Co. 19,700 951 1,168,802 Market Value Shares ($000) Information Technology (8.3%) Microsoft Corp. 7,502,249 223,417 Intel Corp. 8,694,430 197,190 Analog Devices Inc. 2,874,380 112,647 Maxim Integrated Products Inc. 2,308,886 61,462 Xilinx Inc. 1,555,300 51,963 Cisco Systems Inc. 2,528,500 48,269 Accenture plc Class A 535,400 37,494 Seagate Technology plc 664,700 20,606 KLA-Tencor Corp. 320,500 15,289 Computer Sciences Corp. 234,400 7,550 Molex Inc. Class A 76,100 1,653 Diebold Inc. 32,900 1,109 778,649 Materials (3.4%) EI du Pont de Nemours & Co. 1,290,957 64,897 International Paper Co. 1,534,400 55,730 Dow Chemical Co. 1,883,300 54,540 Nucor Corp. 1,230,960 47,097 LyondellBasell Industries NV Class A 475,100 24,544 PPG Industries Inc. 213,300 24,495 Eastman Chemical Co. 318,300 18,146 Huntsman Corp. 1,173,100 17,514 Commercial Metals Co. 289,800 3,825 PH Glatfelter Co. 130,700 2,328 Myers Industries Inc. 121,400 1,896 Freeport-McMoRan Copper & Gold Inc. 28,400 1,124 316,136 Telecommunication Services (4.6%) AT&T Inc. 7,799,125 294,027 Verizon Communications Inc. 1,705,698 77,729 Vodafone Group plc ADR 2,063,610 58,802 430,558 Utilities (6.6%) NextEra Energy Inc. 1,125,496 79,156 Xcel Energy Inc. 2,844,290 78,815 UGI Corp. 1,973,160 62,648 National Grid plc 5,237,475 57,774 American Electric Power Co. Inc. 1,150,320 50,545 Northeast Utilities 1,284,810 49,118 PPL Corp. 1,245,160 36,172 Public Service Enterprise Group Inc. 700,000 22,526 Entergy Corp. 293,500 20,339 DTE Energy Co. 337,600 20,236 15 Equity Income Fund Market Value Shares ($000) Ameren Corp. 581,000 18,981 Pinnacle West Capital Corp. 343,700 18,147 NV Energy Inc. 968,700 17,446 PNM Resources Inc. 778,300 16,368 Vectren Corp. 570,900 16,328 Consolidated Edison Inc. 228,500 13,685 Dominion Resources Inc. 246,070 13,027 Portland General Electric Co. 386,300 10,446 Duke Energy Corp. 74,700 4,841 Avista Corp. 179,900 4,631 Southern Co. 77,200 3,558 Southwest Gas Corp. 75,600 3,341 618,128 Total Common Stocks (Cost $7,271,647) Temporary Cash Investments (4.8%) 1 Money Market Fund (3.3%) 3,4 Vanguard Market Liquidity Fund, 0.163% 309,715,849 309,716 Face Market Amount Value ($000) ($000) Repurchase Agreement (1.1%) Goldman Sachs & Co. 0.190%, 10/1/12 (Dated 9/28/12, Repurchase Value $101,502,000, collaterized by Federal National Mortgage Assn. 4.000%–6.000%, 10/1/38–6/1/42 and Federal Home Loan Mortgage Corp. 4.000%, 5/1/2026) 101,500 101,500 U.S. Government and Agency Obligations (0.4%) Fannie Mae Discount Notes, 0.135%, 10/31/12 100 100 Fannie Mae Discount Notes, 0.135%, 12/12/12 8,000 7,998 Federal Home Loan Bank Discount Notes, 0.130%, 10/19/12 400 400 Federal Home Loan Bank Discount Notes, 0.125%, 11/2/12 4,000 3,999 Freddie Mac Discount Notes, 0.160%, 10/16/12 500 500 Freddie Mac Discount Notes, 0.130%, 11/6/12 1,000 1,000 Freddie Mac Discount Notes, 0.135%, 12/17/12 700 700 6 United States Treasury Note/ Bond, 4.000%, 11/15/12 1,300 1,306 6 United States Treasury Note/ Bond, 0.625%, 12/31/12 20,200 20,222 36,225 Total Temporary Cash Investments (Cost $447,443) Total Investments (99.7%) (Cost $7,719,090) Other Assets and Liabilities (0.3%) Other Assets 56,107 Liabilities 4 (30,109) 25,998 Net Assets (100%) 16 Equity Income Fund At September 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 8,041,119 Overdistributed Net Investment Income (5,579) Accumulated Net Realized Losses (285,947) Unrealized Appreciation (Depreciation) Investment Securities 1,595,908 Futures Contracts (4,492) Foreign Currencies (13) Net Assets Investor Shares—Net Assets Applicable to 168,989,404 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 102,732,839 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares • See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $6,404,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.8% and 0.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $6,785,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $17,305,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 17 Equity Income Fund Statement of Operations Year Ended September 30, 2012 ($000) Investment Income Income Dividends 250,305 Interest 2 464 Security Lending 467 Total Income 251,236 Expenses Investment Advisory Fees—Note B Basic Fee 5,793 Performance Adjustment 362 The Vanguard Group—Note C Management and Administrative—Investor Shares 7,113 Management and Administrative—Admiral Shares 4,089 Marketing and Distribution—Investor Shares 965 Marketing and Distribution—Admiral Shares 818 Custodian Fees 121 Auditing Fees 30 Shareholders’ Reports—Investor Shares 92 Shareholders’ Reports—Admiral Shares 16 Trustees’ Fees and Expenses 15 Total Expenses 19,414 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 201,653 Futures Contracts 56,802 Foreign Currencies 106 Realized Net Gain (Loss) 258,561 Change in Unrealized Appreciation (Depreciation) Investment Securities 1,287,807 Futures Contracts 1,832 Foreign Currencies 74 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $1,152,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $1,470,000, $352,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 18 Equity Income Fund Statement of Changes in Net Assets Year Ended September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 231,822 154,046 Realized Net Gain (Loss) 258,561 185,146 Change in Unrealized Appreciation (Depreciation) 1,289,713 (115,550) Net Increase (Decrease) in Net Assets Resulting from Operations 1,780,096 223,642 Distributions Net Investment Income Investor Shares (110,412) (80,499) Admiral Shares (122,429) (73,911) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (232,841) (154,410) Capital Share Transactions Investor Shares 496,124 128,197 Admiral Shares 1,848,221 934,379 Net Increase (Decrease) from Capital Share Transactions 2,344,345 1,062,576 Total Increase (Decrease) 3,891,600 1,131,808 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($5,579,000) and ($5,328,000). See accompanying Notes, which are an integral part of the Financial Statements. 19 Equity Income Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .667 .596 .526 .585 .770 Net Realized and Unrealized Gain (Loss) on Investments 4.908 .567 1.432 (2.506) (5.617) Total from Investment Operations 5.575 1.163 1.958 (1.921) (4.847) Distributions Dividends from Net Investment Income (.665) (.593) (.528) (.587) (.785) Distributions from Realized Capital Gains — — — (.112) (1.358) Total Distributions (.665) (.593) (.528) (.699) (2.143) Net Asset Value, End of Period Total Return 1 29.00% 6.00% 11.36% -9.12% -18.92% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,107 $2,835 $2,651 $2,423 $2,626 Ratio of Total Expenses to Average Net Assets 2 0.30% 0.31% 0.31% 0.36% 0.30% Ratio of Net Investment Income to Average Net Assets 3.00% 2.89% 2.88% 3.76% 3.30% Portfolio Turnover Rate 26% 29% 45% 51% 55% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases of 0.00%, 0.01%, 0.01%, 0.02%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 20 Equity Income Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.445 1.286 1.138 1.264 1.673 Net Realized and Unrealized Gain (Loss) on Investments 10.265 1.194 3.013 (5.269) (11.772) Total from Investment Operations 11.710 2.480 4.151 (4.005) (10.099) Distributions Dividends from Net Investment Income (1.440) (1.280) (1.141) (1.270) (1.705) Distributions from Realized Capital Gains — — — (.235) (2.846) Total Distributions (1.440) (1.280) (1.141) (1.505) (4.551) Net Asset Value, End of Period Total Return 1 29.06% 6.10% 11.50% -9.05% -18.82% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,234 $2,614 $1,667 $1,475 $1,711 Ratio of Total Expenses to Average Net Assets 2 0.21% 0.22% 0.22% 0.24% 0.18% Ratio of Net Investment Income to Average Net Assets 3.09% 2.98% 2.97% 3.89% 3.42% Portfolio Turnover Rate 26% 29% 45% 51% 55% 1 Total Returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases of 0.00%, 0.01%, 0.01%, 0.02%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 21 Equity Income Fund Notes to Financial Statements Vanguard Equity Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 22 Equity Income Fund During the year ended September 30, 2012, the fund’s average investment in futures contracts represented 4% of net assets, based on quarterly average aggregate settlement values. 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Wellington Management Company, LLP, is subject to quarterly adjustments based on performance for the preceding three years relative to the FTSE High Dividend Yield Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $506,000 for the year ended September 30, 2012. For the year ended September 30, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.08% of the fund’s average net assets, before an increase of $362,000 (0.00%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2012, the fund had contributed capital of $1,279,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.51% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 23 Equity Income Fund D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of September 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 8,524,353 343,204 — Temporary Cash Investments 309,716 137,725 — Futures Contracts—Liabilities 1 (1,675) — — Total 8,832,394 480,929 — 1 Represents variation margin on the last day of the reporting period. E. At September 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index December 2012 839 300,823 (4,006) E-mini S&P 500 Index December 2012 831 59,591 (486) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the year ended September 30, 2012, the fund realized net foreign currency gains of $106,000, which increased distributable net income for tax purposes; accordingly, such gains have been reclassified from accumulated net realized losses to overdistributed net investment income. 24 Equity Income Fund For tax purposes, at September 30, 2012, the fund had $4,509,000 of ordinary income available for distribution. The fund used capital loss carryforwards of $259,604,000 to offset taxable capital gains realized during the year ended September 30, 2012. At September 30, 2012, the fund had available capital losses totaling $290,391,000 to offset future net capital gains through September 30, 2018. At September 30, 2012, the cost of investment securities for tax purposes was $7,719,157,000. Net unrealized appreciation of investment securities for tax purposes was $1,595,841,000, consisting of unrealized gains of $1,645,183,000 on securities that had risen in value since their purchase and $49,342,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the year ended September 30, 2012, the fund purchased $4,121,392,000 of investment securities and sold $1,896,758,000 of investment securities, other than temporary cash investments. H. Capital share transactions for each class of shares were: Year Ended September 30, 2012 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1,782,119 78,809 858,008 41,420 Issued in Lieu of Cash Distributions 101,255 4,424 74,430 3,580 Redeemed (1,387,250) (60,380) (804,241) (39,640) Net Increase (Decrease)—Investor Shares 496,124 22,853 128,197 5,360 Admiral Shares Issued 2,304,711 48,050 1,278,314 29,946 Issued in Lieu of Cash Distributions 102,576 2,129 60,944 1,398 Redeemed (559,066) (11,723) (404,879) (9,292) Net Increase (Decrease)—Admiral Shares 1,848,221 38,456 934,379 22,052 I. In preparing the financial statements as of September 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 25 Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Fenway Funds and the Shareholders of Vanguard Equity Income Fund: In our opinion, the accompanying statement of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard Equity Income Fund (constituting a separate portfolio of Vanguard Fenway Funds, hereafter referred to as the “Fund”) at September 30, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at September 30, 2012 by correspondence with the custodians and brokers and by agreement to the underlying ownership records of the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania November 9, 2012 Special 2012 tax information (unaudited) for Vanguard Equity Income Fund This information for the fiscal year ended September 30, 2012, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $232,841,000 of qualified dividend income to shareholders during the fiscal year. For corporate shareholders, 94.8% of investment income (dividend income plus short-term gains, if any) qualifies for the dividends-received deduction. 26 Your Fund’s After-Tax Returns This table presents returns for your fund both before and after taxes. The after-tax returns are shown in two ways: (1) assuming that an investor owned the fund during the entire period and paid taxes on the fund’s distributions, and (2) assuming that an investor paid taxes on the fund’s distributions and sold all shares at the end of each period. Calculations are based on the highest individual federal income tax and capital gains tax rates in effect at the times of the distributions and the hypothetical sales. State and local taxes were not considered. After-tax returns reflect any qualified dividend income , using actual prior-year figures and estimates for 2012. (In the example, returns after the sale of fund shares may be higher than those assuming no sale. This occurs when the sale would have produced a capital loss. The calculation assumes that the investor received a tax deduction for the loss.) The table shows returns for Investor Shares only; returns for other share classes will differ. Please note that your actual after-tax returns will depend on your tax situation and may differ from those shown. Also note that if you own the fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information does not apply to you. Such accounts are not subject to current taxes. Finally, keep in mind that a fund’s performance—whether before or after taxes—does not guarantee future results. Average Annual Total Returns: Equity Income Fund Investor Shares Periods Ended September 30, 2012 One Five Ten Year Years Years Returns Before Taxes 29.00% 2.33% 9.02% Returns After Taxes on Distributions 28.44 1.64 8.08 Returns After Taxes on Distributions and Sale of Fund Shares 19.52 1.84 7.72 27 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A typical fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 28 Six Months Ended September 30, 2012 Beginning Ending Expenses Account Value Account Value Paid During Equity Income Fund 3/31/2012 9/30/2012 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,046.30 $1.54 Admiral Shares 1,000.00 1,046.57 1.08 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,023.56 $1.52 Admiral Shares 1,000.00 1,024.02 1.07 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.30% for Investor Shares and 0.21% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 29 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 30 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. Benchmark Information Spliced Equity Income Index: Russell 1000 Value Index through July 31, 2007; FTSE High Dividend Yield Index thereafter. 31 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Director of SKF AB (chemicals); Director of Tyco International, Ltd. (industrial machinery), Hillenbrand, Inc. (specialized (diversified manufacturing and services), Hewlett- consumer services), the Lumina Foundation for Packard Co. (electronic computer manufacturing), Education, and Oxfam America; Chairman of the Executive Officers Advisory Council for the College of Arts and Letters and Member of the Advisory Board to the Kellogg Glenn Booraem Institute for International Studies at the University Born 1967. Controller Since July 2010. Principal of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Michael S. Miller Industries, Inc. (forklift trucks/housewares/lignite); Kathleen C. Gubanich James M. Norris Director of Goodrich Corporation (industrial products/ Paul A. Heller Glenn W. Reed aircraft systems and services) and the National Martha G. King George U. Sauter Association of Manufacturers; Chairman of the Board Chris D. McIsaac of the Federal Reserve Bank of Cleveland and of University Hospitals of Cleveland; Advisory Chairman Chairman Emeritus and Senior Advisor of the Board of The Cleveland Museum of Art. John J. Brennan Peter F. Volanakis Chairman, 1996–2009 Born 1955. Trustee Since July 2009. Principal Chief Executive Officer and President, 1996–2008 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); John C. Bogle Overseer of the Amos Tuck School of Business Chairman and Chief Executive Officer, 1974–1996 Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q650 112012 Annual Report | September 30, 2012 Vanguard Growth Equity Fund > For the fiscal year ended September 30, 2012, Vanguard Growth Equity Fund returned 26.80%, as the U.S. stock market posted strong gains. > The fund lagged its benchmark index and slightly trailed its peer group. > IT holdings provided the most significant boost; consumer discretionary and health care stocks underperformed. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 26 About Your Fund’s Expenses. 27 Glossary. 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2012 Total Returns Vanguard Growth Equity Fund 26.80% Russell 1000 Growth Index 29.19 Large-Cap Growth Funds Average 27.21 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance September 30, 2011, Through September 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Growth Equity Fund $9.93 $12.53 $0.052 $0.000 1 Chairman’s Letter Dear Shareholder, Global stock markets began the fiscal year strongly, struggled through much of the spring, and then finished with four straight months of gains. Vanguard Growth Equity Fund returned 26.80% for the year ended September 30, 2012. The fund’s return for fiscal 2012 trailed that of its benchmark, the Russell 1000 Growth Index, by a bit more than 2 percentage points and slightly lagged the average return of large-cap growth funds. The fund found superior performers among information technology and energy stocks compared to its benchmark, but these results were more than offset by subpar returns from its holdings in consumer discretionary and health care. If you own shares of the fund in a taxable account, you may wish to review the section on the fund’s after-tax returns that appears later in this report. Stocks notched a powerful rally, with help from central bankers U.S. stocks surged 30% in the 12 months ended September 30, outpacing the gains of their international counterparts. The rally came amid moves by U.S. and European central bankers to quiet—at least temporarily—investors’ concerns about the U.S. economy and the finances of European governments and banks. 2 While U.S. stocks were the standouts, European and emerging markets stocks also posted double-digit results. The developed markets of the Pacific region were the weakest performers but still recorded a modest advance. In July, the president of the European Central Bank declared that policymakers would do whatever was needed to preserve the euro common currency. That pronouncement was encouraging to investors, but Europe’s financial troubles are by no means resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Bonds produced solid returns; future results may be more muted Bonds once again advanced; the broad U.S. taxable market returned about 5% for the 12 months. Among U.S. Treasuries, long-term bonds were particularly strong as they benefited from the Federal Reserve’s bond-buying program. As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it still remained low by historical standards. Market Barometer Average Annual Total Returns Periods Ended September 30, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 30.06% 13.27% 1.22% Russell 2000 Index (Small-caps) 31.91 12.99 2.21 Dow Jones U.S. Total Stock Market Index 30.00 13.29 1.53 MSCI All Country World Index ex USA (International) 14.48 3.17 -4.12 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.16% 6.19% 6.53% Barclays Municipal Bond Index (Broad tax-exempt market) 8.32 5.99 6.06 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.63 CPI Consumer Price Index 1.99% 2.33% 2.11% 3 Bondholders have enjoyed years of strong returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are much more modest. As yields tumble, the scope for further declines—and price increases—diminishes. The Federal Reserve announced on September 13 that it would continue to hold its target for short-term interest rates between 0% and 0.25% at least through mid-2015. The exceptionally low rates, in place since late 2008, kept a tight lid on returns from money market funds and savings accounts. The fund enjoyed strong gains across eight sectors The Growth Equity Fund’s 12-month return of 26.80% was the highest since fiscal 2003. The Fund’s two advisors, Baillie Gifford Overseas and Jennison Associates, invest mainly in mid- and large-capitalization stocks of U.S. companies that they believe both have the potential for strong earnings growth and are reasonably valued. Reflecting the market’s bullish sentiment, the fund’s holdings in most sectors posted gains of 20% or more. The advisors continued to emphasize information technology stocks, which represented by far the largest industry Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Growth Equity Fund 0.52% 1.37% The fund expense ratio shown is from the prospectus dated January 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the fund’s expense ratio was 0.54%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Large-Cap Growth Funds. 4 weighting in the portfolio. The advisors’ IT selections returned 37%, outpacing the sector’s performance in the fund’s benchmark and providing the biggest margin of relative outperformance. The fund’s energy stocks also did well. The advisors’ positioning in the materials sector gave a leg up to the fund’s results in that sector compared to the benchmark; the fund held only two companies in the sector, and one of them, Monsanto, returned 54%. Of course, results from active management can go the other way. The advisors’ selections in the consumer discretionary arena returned 23%—but in the index, consumer discretionary returned 30%. Some of this underperformance was caused by the advisors’ omission of any positions in the cable and satellite TV subsector, which rose nearly 50%. The fund was also hurt by subpar performance in health care and in financials. But returns for those sectors were 25% and 28%, respectively—far above long-term historical averages. These strong returns helped take some of the sting out of the underperformance. For more on the strategy and outlook of the fund’s two advisory firms, Baillie Gifford Overseas and Jennison Associates, please see the Advisors’ Report following this letter. Total Returns Ten Years Ended September 30, 2012 Average Annual Return Growth Equity Fund 7.46% Russell 1000 Growth Index 8.41 Large-Cap Growth Funds Average 6.80 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Navigating historic currents over the past ten years Over the ten years ended September 30, Vanguard Growth Equity Fund has posted an average annual return of 7.46%. This figure is a bit lower than the benchmark index (+8.41%), but higher than the average result of its peer group (+6.80%). We should note that the decade included a period in which the U.S. stock market hit all-time highs, before a steep bear market and a global financial crisis crimped long-term returns. The fund’s two advisory firms, which joined the fund about four years ago, use different but complementary approaches to identifying companies poised to grow profitably over the long term. We’re confident in the advisors’ ability to successfully navigate the uncertainties inherent in stock investing. Fortunately, the fund’s low costs give the advisors a head start in the pursuit of long-term performance. The lessons of the financial crisis remain relevant four years later In September, the end of your fund’s fiscal year, we marked the fourth anniversary of Lehman Brothers’ collapse, the start of the 2008–2009 financial crisis. When the Lehman news broke, I was speaking to institutional clients at an event in Washington, D.C., all of three weeks into my new role as Vanguard’s CEO. In the ensuing months, I was struck both by how fortunate I was to work with a great team of Vanguard “crew” and by the remarkable steadiness demonstrated by our clients. Many clients experienced significant losses, but signs of panic were few. On balance, they remained committed to their long-term investment programs and managed to benefit from the financial markets’ subsequent recovery. As the crisis recedes further in time, it’s important not to lose sight of the lessons that it illuminated about investing and sound financial practices generally. First among those lessons is that diversification does work. Diversification didn’t immunize investors from the market’s decline, but it certainly helped to insulate them from the worst of it. Second, saving money and living within your means are critical. Investors are acting on this lesson as they pay off debt, which is a form of saving, and increase their savings rates from the dangerously low levels that prevailed before the crisis. Third, having the courage to stick with a sound investment plan—as so many of our clients did—is important during volatile, uncertain times. Investors who resisted the urge to bail out of stocks at the depths of the crisis have largely been rewarded in the succeeding years. 6 I am very optimistic that, if investors embrace these lessons, they can give themselves a better chance of reaching their long-term goals. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 17, 2012 Advisors’ Report For the fiscal year ended September 30, 2012, Vanguard Growth Equity Fund returned 26.80%. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the period and of how their portfolio positioning reflects this assessment. These comments were prepared on October 17, 2012. Jennison Associates LLC Portfolio Manager: Kathleen A. McCarragher, Managing Director Equity markets were highly volatile in the 12 months ended September 30, 2012: up strongly in the first six months, down sharply in May, then back upward again beginning in June. The gyrations reflected swings in sentiment about European sovereign-debt issues and uncertainty about global growth. Stock prices rose and fell as sentiment veered between optimism and pessimism, with these mood swings often triggered by the release of short-term data. Economic growth in the United States proceeded at a subpar pace, with unemployment remaining high and the job market Vanguard Growth Equity Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Jennison Associates LLC 49 365 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Baillie Gifford Overseas Ltd. 48 361 Uses a fundamental approach to identify quality growth companies. The firm considers the sustainability of earnings growth to be a critical factor in evaluating a company’s prospects. The firm looks for companies with attractive industry backgrounds, strong competitive positions within those industries, high-quality earnings, and a favorable attitude toward shareholders. Cash Investments 3 21 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 8 expanding slowly. Personal income and spending increased at generally lackluster rates, and business and housing indicators gave inconsistent signals. Many European economies contracted as austerity measures were implemented, while in China, a key engine of global economic expansion, growth slowed. Globally, raw materials, commodities, food, and energy prices were volatile and reflected shifts in economic expectations. In consumer discretionary and health care, the fund’s returns lagged those of the benchmark. In the former sector, Amazon.com, Ralph Lauren, and Coach, which started the fiscal year having performed solidly on strong company-specific fundamentals, rose during the period but failed to keep up with the meaningful rebound in their respective economically sensitive specialty retail subsectors. We believe that Amazon’s accelerated business investment is positioning it for robust longer-term growth in the burgeoning mobile market as well as in its core retail business. Our long-term growth assumptions for Ralph Lauren are predicated on opportunities in Europe and Asia, in categories such as accessories and shoes, and in the online channel. We believe that the markets for Coach’s handbags and accessories will continue to grow at a solid pace. In health care, biotechnology, including our holding Alexion Pharmaceuticals, benefited more than other subsectors when investor risk appetite revived. Alexion reported strong sales of its key product, Soliris, which treats rare and potentially life-threatening genetic blood disorders. The company is pursuing opportunities in other autoimmune and inflammatory disease settings with high unmet medical needs. However, Shire and Bristol-Myers Squibb, which earlier had been rewarded for attractive business opportunities, lagged the biotech surge. We expect Shire’s strong product pipeline to continue to generate strong revenue growth. We eliminated our investment in Bristol-Myers Squibb. Several consumer staples stocks, especially Whole Foods and Estée Lauder, contributed significantly to portfolio performance. Whole Foods reported strong sales and earnings, with solid operating margins and continued capital discipline. Estée Lauder’s revenue and earnings were fueled by successful product launches and increased market penetration, particularly in emerging markets. Stock performance was also solid in information technology, where Apple, Google, and LinkedIn posted strong advances. Apple reported continued impressive sales of iPhones, iPads, and Mac personal computers. We believe Apple’s creativity and innovation in product development, design, and marketing will continue to drive share gains. We consider Google’s technological lead and dominant position in internet search a unique strength that has allowed the company to monetize 9 search traffic at a meaningfully higher rate than that attained by its competitors. LinkedIn’s global online professional network has altered the talent-recruiting market, and the company provides what we consider unique access to a large-scale database of active and passive job candidates. The portfolio continues to hold stocks of companies that it believes have above-average growth prospects at reasonable valuations. Baillie Gifford Overseas Ltd. Portfolio Manager: Mick Brewis, Partner and Head of North American Investment Team The U.S. economy has made modest progress over the last year. The economic environment remains challenging both in the United States and overseas, but we believe that despite the sea of gloomy commentary there are good reasons to be positive. The equity market appears to be taking a similar view, with the S&P 500 Index generating a very healthy total return of some 30% for the 12 months ended September 30. The housing market remains the key to the recovery because it is the foundation upon which so much else rests. It is central to job creation, and here we have seen further steady progress from the depths of the downturn. For example, homebuilder confidence and household formation, both leading indicators of wider economic activity, are now picking up sharply. Pent-up demand is high, with many 20-something Americans living in their parents’ homes; affordability is good; and the promise of sustained low interest rates can only reinforce this dynamic. Thus far, of course, economic growth has not been sufficiently strong to make a meaningful improvement to payroll data. However, the Federal Reserve Board is directing its latest quantitative easing exercise at the mortgage market and at the same time explicitly linking policy to the employment market. Over time, we believe that monetary policy initiatives will continue to be helpful in terms of generating growth. At the same time, we see positive developments in the two current international market demons. In Europe, the policy of the European Central Bank is ever more clearly directed at supporting the integrity of the euro and behind the headlines we are encouraged by signs of genuine structural reform. In China, growth may be slowing in the short term, but we believe this is much less significant than the long-term shift to a consumer-led economy. Even within a low-growth environment there are attractive, stock-specific buying opportunities, and over the last year the portfolio has been shifting toward stocks geared to a domestic cyclical recovery. Such stocks can be found in a range of sectors, and new portfolio holdings 10 include: motorcycle manufacturer Harley-Davidson, an iconic brand that should prosper as consumer spending recovers; semiconductor designers Altera and Xilinx, both of which should benefit from the flexibility their products afford to customers; and online travel review company TripAdvisor, which as the market leader is well-placed to capitalize on growth in online travel advertising spending. We do not believe that homebuilders themselves represent worthwhile purchases at the moment, but we have recently taken a position in Watsco, a distributor of heating, air conditioning, and refrigeration equipment. Although this company should benefit in the long term from higher environmental regulatory standards and the drive for energy efficiency, it is also clearly geared to benefit from any upturn in the housing market. Similarly, while continuing to avoid investment banks, we have added to U.S. Bancorp, a regional bank whose mortgage book is growing strongly. We have held a positive view of both the domestic economy and the stock market for some time, based on the combination of strong corporate profitability, a revived banking sector, and supportive monetary policy, and we see no reason to change our view. As always, there are plenty of issues to be resolved, not the least of which is the looming “fiscal cliff” in the United States; however, with valuations at the current modest level, we think much of this uncertainty is already reflected in the market. 11 Growth Equity Fund Fund Profile As of September 30, 2012 Portfolio Characteristics Russell DJ 1000 U.S. Total Growth Market Fund Index Index Number of Stocks 84 567 3,638 Median Market Cap $26.3B $52.1B $35.6B Price/Earnings Ratio 20.7x 19.2x 17.0x Price/Book Ratio 3.7x 4.4x 2.2x Return on Equity 23.3% 24.6% 18.0% Earnings Growth Rate 20.0% 18.3% 10.4% Dividend Yield 0.9% 1.6% 2.0% Foreign Holdings 6.9% 0.0% 0.0% Turnover Rate 40% — — Ticker Symbol VGEQX — — Expense Ratio 1 0.52% — — 30-Day SEC Yield 0.45% — — Short-Term Reserves 1.0% — — Sector Diversification (% of equity exposure) Russell DJ 1000 U.S. Total Growth Market Fund Index Index Consumer Discretionary 18.6% 16.4% 12.0% Consumer Staples 8.3 12.7 9.5 Energy 6.2 4.1 10.4 Financials 12.8 4.3 16.0 Health Care 13.6 11.8 11.9 Industrials 8.3 11.8 10.6 Information Technology 29.9 32.6 19.2 Materials 2.1 3.8 3.9 Telecommunication Services 0.1 2.3 2.9 Utilities 0.1 0.2 3.6 Volatility Measures DJ U.S. Total Russell 1000 Market Growth Index Index R-Squared 0.97 0.95 Beta 0.99 0.97 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 7.8% eBay Inc. Internet Software & Services 2.3 Progressive Corp. Property & Casualty Insurance 2.0 F5 Networks Inc. Communications Equipment 2.0 US Bancorp Diversified Banks 1.9 Berkshire Hathaway Inc. Property & Casualty Class B Insurance 1.9 Whole Foods Market Inc. Food Retail 1.8 Google Inc. Class A Internet Software & Services 1.8 Home Depot Inc. Home Improvement Retail 1.7 TripAdvisor Inc. Internet Retail 1.7 Top Ten 24.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the expense ratio was 0.54%. 12 Growth Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2002, Through September 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Growth Equity Fund 26.80% -0.40% 7.46% $20,528 ••••• • Russell 1000 Growth Index 29.19 3.24 8.41 22,424 – Large-Cap Growth Funds Average 27.21 1.17 6.80 19,301 Dow Jones U.S. Total Stock Market Index 30.00 1.53 8.77 23,184 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 13 Growth Equity Fund Fiscal-Year Total Returns (%): September 30, 2002, Through September 30, 2012 14 Growth Equity Fund Financial Statements Statement of Net Assets As of September 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (96.8%) 1 Consumer Discretionary (18.2%) Home Depot Inc. 209,940 12,674 * TripAdvisor Inc. 382,487 12,595 * Bed Bath & Beyond Inc. 197,409 12,437 * Amazon.com Inc. 43,019 10,941 Ralph Lauren Corp. Class A 60,319 9,122 Coach Inc. 157,212 8,807 Harley-Davidson Inc. 203,831 8,636 NIKE Inc. Class B 85,305 8,096 * O’Reilly Automotive Inc. 87,181 7,290 * Michael Kors Holdings Ltd. 131,028 6,968 * Inditex SA ADR 274,202 6,824 * Lululemon Athletica Inc. 88,212 6,522 * BorgWarner Inc. 82,991 5,736 Yum! Brands Inc. 79,615 5,282 Omnicom Group Inc. 74,907 3,862 Prada SPA 482,416 3,584 * CarMax Inc. 122,909 3,478 *,^ Tesla Motors Inc. 113,494 3,323 136,177 Consumer Staples (8.0%) Whole Foods Market Inc. 137,108 13,355 Brown-Forman Corp. Class B 188,505 12,300 Colgate-Palmolive Co. 97,182 10,420 Mead Johnson Nutrition Co. 113,810 8,340 Costco Wholesale Corp. 77,256 7,735 Estee Lauder Cos. Inc. Class A 121,976 7,510 59,660 Energy (5.9%) Exxon Mobil Corp. 130,650 11,948 Apache Corp. 120,014 10,378 Noble Energy Inc. 57,208 5,304 * Concho Resources Inc. 54,649 5,178 National Oilwell Varco Inc. 49,649 3,977 Market Value Shares ($000) EOG Resources Inc. 32,478 3,639 Cenovus Energy Inc. 104,243 3,638 44,062 Financials (12.4%) Progressive Corp. 729,184 15,123 US Bancorp 415,755 14,260 * Berkshire Hathaway Inc. Class B 157,126 13,859 American Tower Corporation 142,650 10,184 M&T Bank Corp. 90,998 8,659 Goldman Sachs Group Inc. 73,090 8,309 American Express Co. 121,432 6,905 First Republic Bank 173,223 5,969 Fairfax Financial Holdings Ltd. 14,720 5,686 * Markel Corp. 7,870 3,608 92,562 Health Care (13.2%) * Express Scripts Holding Co. 170,107 10,661 * IDEXX Laboratories Inc. 99,109 9,846 Allergan Inc. 97,388 8,919 Novo Nordisk A/S ADR 50,144 7,913 * Waters Corp. 87,664 7,305 Shire plc ADR 82,182 7,290 * Alexion Pharmaceuticals Inc. 63,629 7,279 Agilent Technologies Inc. 184,146 7,080 * Vertex Pharmaceuticals Inc. 123,188 6,892 * Life Technologies Corp. 138,722 6,781 * Biogen Idec Inc. 43,701 6,521 Bristol-Myers Squibb Co. 139,844 4,720 * Gilead Sciences Inc. 66,867 4,435 Techne Corp. 42,084 3,028 98,670 15 Growth Equity Fund Market Value Shares ($000) Industrials (8.0%) United Parcel Service Inc. Class B 168,385 12,051 Precision Castparts Corp. 55,316 9,035 AMETEK Inc. 253,694 8,994 * TransDigm Group Inc. 54,286 7,702 Watsco Inc. 100,320 7,603 Boeing Co. 93,050 6,478 Danaher Corp. 99,728 5,500 Rockwell Automation Inc. 33,649 2,340 59,703 Information Technology (29.1%) Apple Inc. 87,478 58,370 * eBay Inc. 354,134 17,144 * F5 Networks Inc. 142,419 14,911 * Google Inc. Class A 17,629 13,301 * EMC Corp. 407,191 11,104 * Teradata Corp. 136,587 10,300 * VMware Inc. Class A 105,837 10,239 * Red Hat Inc. 172,321 9,812 * Baidu Inc. ADR 81,556 9,527 International Business Machines Corp. 44,294 9,189 * LinkedIn Corp. Class A 67,389 8,114 Xilinx Inc. 227,620 7,605 Linear Technology Corp. 218,647 6,964 * Salesforce.com Inc. 44,604 6,810 Analog Devices Inc. 168,650 6,609 Altera Corp. 186,471 6,337 QUALCOMM Inc. 77,063 4,816 Avago Technologies Ltd. 109,583 3,821 * Facebook Inc. Class A 99,246 2,149 217,122 Materials (2.0%) Monsanto Co. 135,303 12,315 Praxair Inc. 26,361 2,739 15,054 Total Common Stocks (Cost $577,152) Market Value Shares ($000) Temporary Cash Investments (3.8%) 1 Money Market Fund (3.6%) Vanguard Market Liquidity Fund, 0.163% 26,735,052 26,735 Face Amount ($000) U.S. Government and Agency Obligations (0.2%) Federal Home Loan Bank Discount Notes, 0.140%, 11/28/12 200 200 5 United States Treasury Note/Bond, 3.875%, 10/31/12 1,000 1,003 1,203 Total Temporary Cash Investments (Cost $27,938) Total Investments (100.6%) (Cost $605,090) Other Assets and Liabilities (-0.6%) Other Assets 1,077 Liabilities 3 (5,436) (4,359) Net Assets (100%) Applicable to 59,577,979 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 16 Growth Equity Fund At September 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 762,351 Undistributed Net Investment Income 882 Accumulated Net Realized Losses (162,269) Unrealized Appreciation (Depreciation) Investment Securities 145,858 Futures Contracts (233) Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,757,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.3% and 1.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $1,800,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,203,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 17 Growth Equity Fund Statement of Operations Year Ended September 30, 2012 ($000) Investment Income Income Dividends 1 7,147 Interest 2 47 Security Lending 176 Total Income 7,370 Expenses Investment Advisory Fees—Note B Basic Fee 1,653 Performance Adjustment (142) The Vanguard Group—Note C Management and Administrative 2,093 Marketing and Distribution 150 Custodian Fees 26 Auditing Fees 26 Shareholders’ Reports 26 Trustees’ Fees and Expenses 2 Total Expenses 3,834 Expenses Paid Indirectly (29) Net Expenses 3,805 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 33,889 Futures Contracts 5,164 Foreign Currencies (4) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 111,943 Futures Contracts 477 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $70,000. 2 Interest income from an affiliated company of the fund was $45,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Growth Equity Fund Statement of Changes in Net Assets Year Ended September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 3,565 4,030 Realized Net Gain (Loss) 39,049 45,273 Change in Unrealized Appreciation (Depreciation) 112,420 (30,785) Net Increase (Decrease) in Net Assets Resulting from Operations 155,034 18,518 Distributions Net Investment Income (3,035) (4,557) Realized Capital Gain — — Total Distributions (3,035) (4,557) Capital Share Transactions Issued 184,615 131,034 Issued in Lieu of Cash Distributions 2,957 4,444 Redeemed (172,298) (167,605) Net Increase (Decrease) from Capital Share Transactions 15,274 (32,127) Total Increase (Decrease) 167,273 (18,166) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $882,000 and $354,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 Growth Equity Fund Financial Highlights For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .061 .067 .062 .085 .015 Net Realized and Unrealized Gain (Loss) on Investments 2.591 .168 1.183 (.883) (3.720) Total from Investment Operations 2.652 .235 1.245 (.798) (3.705) Distributions Dividends from Net Investment Income (.052) (.075) (.075) (.062) (.015) Distributions from Realized Capital Gains — Total Distributions (.052) (.075) (.075) (.062) (.015) Net Asset Value, End of Period Total Return 1 26.80% 2.35% 14.54% -8.25% -28.15% Ratios/Supplemental Data Net Assets, End of Period (Millions) $747 $579 $597 $594 $731 Ratio of Total Expenses to Average Net Assets 2 0.54% 0.52% 0.51% 0.51% 0.72% Ratio of Net Investment Income to Average Net Assets 0.51% 0.60% 0.66% 1.10% 0.18% Portfolio Turnover Rate 40% 44% 48% 98% 222% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.02%), (0.05%), (0.06%), (0.09%), and 0.08%. See accompanying Notes, which are an integral part of the Financial Statements. 20 Growth Equity Fund Notes to Financial Statements Vanguard Growth Equity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 21 Growth Equity Fund During the year ended September 30, 2012, the fund’s average investment in futures contracts represented 3% of net assets, based on quarterly average aggregate settlement values. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Baillie Gifford Overseas Ltd. and Jennison Associates LLC each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Baillie Gifford Overseas Ltd. is subject to quarterly adjustments based on performance for the preceding three years relative to the S&P 500 Index. The basic fee of Jennison Associates LLC is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 1000 Growth Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the year ended September 30, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.23% of the fund’s average net assets, before a decrease of $142,000 (0.02%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2012, the fund had contributed capital of $105,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.04% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisor to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the year ended September 30, 2012, these arrangements reduced the fund’s expenses by $29,000 (an annual rate of 0.00% of average net assets). 22 Growth Equity Fund E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of September 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 719,426 3,584 — Temporary Cash Investments 26,735 1,203 — Futures Contracts—Assets 1 17 — — Futures Contracts—Liabilities 1 (117) — — Total 746,061 4,787 — 1 Represents variation margin on the last day of the reporting period. F. At September 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index December 2012 48 17,210 (226) E-mini S&P 500 Index December 2012 20 1,434 (7) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. G. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. 23 Growth Equity Fund During the year ended September 30, 2012, the fund realized net foreign currency losses of $4,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. For tax purposes, at September 30, 2012, the fund had $2,678,000 of ordinary income available for distribution. The fund used capital loss carryforwards of $39,529,000 to offset taxable capital gains realized during the year ended September 30, 2012. At September 30, 2012, the fund had available capital losses totaling $162,351,000 to offset future net capital gains of $34,293,000 through September 30, 2017, and $128,058,000 through September 30, 2018. At September 30, 2012, the cost of investment securities for tax purposes was $605,090,000. Net unrealized appreciation of investment securities for tax purposes was $145,858,000, consisting of unrealized gains of $158,701,000 on securities that had risen in value since their purchase and $12,843,000 in unrealized losses on securities that had fallen in value since their purchase. H. During the year ended September 30, 2012, the fund purchased $295,895,000 of investment securities and sold $265,569,000 of investment securities, other than temporary cash investments. I. Capital shares issued and redeemed were: Year Ended September 30, 2012 2011 Shares Shares (000) (000) Issued 15,606 11,983 Issued in Lieu of Cash Distributions 279 414 Redeemed (14,632) (15,205) Net Increase (Decrease) in Shares Outstanding 1,253 (2,808) J. In preparing the financial statements as of September 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 24 Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Fenway Funds and the Shareholders of Vanguard Growth Equity Fund: In our opinion, the accompanying statement of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard Growth Equity Fund (constituting a separate portfolio of Vanguard Fenway Funds, hereafter referred to as the “Fund”) at September 30, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at September 30, 2012 by correspondence with the custodian and broker and by agreement to the underlying ownership records of the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania November 12, 2012 Special 2012 tax information (unaudited) for Vanguard Growth Equity Fund This information for the fiscal year ended September 30, 2012, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $3,035,000 of qualified dividend income to shareholders during the fiscal year. For corporate shareholders, 100% of investment income (dividend income plus short-term gains, if any) qualifies for the dividends-received deduction. 25 Your Fund’s After-Tax Returns This table presents returns for your fund both before and after taxes. The after-tax returns are shown in two ways: (1) assuming that an investor owned the fund during the entire period and paid taxes on the fund’s distributions, and (2) assuming that an investor paid taxes on the fund’s distributions and sold all shares at the end of each period. Calculations are based on the highest individual federal income tax and capital gains tax rates in effect at the times of the distributions and the hypothetical sales. State and local taxes were not considered. After-tax returns reflect any qualified dividend income, using actual prior-year figures and estimates for 2012. (In the example, returns after the sale of fund shares may be higher than those assuming no sale. This occurs when the sale would have produced a capital loss. The calculation assumes that the investor received a tax deduction for the loss.) Please note that your actual after-tax returns will depend on your tax situation and may differ from those shown. Also note that if you own the fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information does not apply to you. Such accounts are not subject to current taxes. Finally, keep in mind that a fund’s performance—whether before or after taxes—does not guarantee future results. Average Annual Total Returns: Growth Equity Fund Periods Ended September 30, 2012 One Five Ten Year Years Years Returns Before Taxes 26.80% -0.40% 7.46% Returns After Taxes on Distributions 26.71 -0.50 7.39 Returns After Taxes on Distributions and Sale of Fund Shares 17.52 -0.36 6.58 26 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 27 Six Months Ended September 30, 2012 Beginning Ending Expenses Account Value Account Value Paid During Growth Equity Fund 3/31/2012 9/30/2012 Period Based on Actual Fund Return $1,000.00 $993.66 $2.70 Based on Hypothetical 5% Yearly Return 1,000.00 1,022.36 2.74 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratio for that period is 0.54%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 28 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 29 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 30 This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study Emerson U. Fullwood of Bioethical Issues. Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Director of SKF AB (chemicals); Director of Tyco International, Ltd. (industrial machinery), Hillenbrand, Inc. (specialized (diversified manufacturing and services), Hewlett- consumer services), the Lumina Foundation for Packard Co. (electronic computer manufacturing), Education, and Oxfam America; Chairman of the Executive Officers Advisory Council for the College of Arts and Letters and Member of the Advisory Board to the Kellogg Glenn Booraem Institute for International Studies at the University Born 1967. Controller Since July 2010. Principal of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Michael S. Miller Industries, Inc. (forklift trucks/housewares/lignite); Kathleen C. Gubanich James M. Norris Director of Goodrich Corporation (industrial products/ Paul A. Heller Glenn W. Reed aircraft systems and services) and the National Martha G. King George U. Sauter Association of Manufacturers; Chairman of the Board Chris D. McIsaac of the Federal Reserve Bank of Cleveland and of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President Chief Executive Officer and President, 1996–2008 and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Chairman and Chief Executive Officer, 1974–1996 Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q5440 112012 Annual Report | September 30, 2012 Vanguard PRIMECAP Core Fund > For the fiscal year 2012, Vanguard PRIMECAP Core Fund returned about 23%, trailing the return of its benchmark index and the average return of peer funds. > The fund’s returns in information technology, one of its largest sectors, were less than half those recorded by the benchmark’s information technology stocks. > While the health care sector was a bright spot for the fund, it couldn’t offset the shortfalls in technology and other areas. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 25 About Your Fund’s Expenses. 26 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2012 Total Returns Vanguard PRIMECAP Core Fund 22.55% MSCI US Prime Market 750 Index 29.98 Multi-Cap Core Funds Average 25.24 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance September 30, 2011, Through September 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard PRIMECAP Core Fund $12.37 $14.98 $0.163 $0.000 1 Chairman’s Letter De ar Sh ar ehol d e r , Global stock markets began the fiscal year strongly and––after weathering some springtime disruption––also finished on a high note with four straight months of gains. Although Vanguard PRIMECAP Core Fund’s performance was strong for the 12 months ended September 30, 2012, it trailed its comparative standards. The fund returned about 23% for the period, compared to about 30% for its benchmark, the MSCI US Prime 750 Index, and about 25% on average for peer multi-capitalization core funds. The f und ’s r et urn s ofte n d ive rg e f r o m those of its b e n ch mar k and p ee r s b ec au se of the ad viso r ’s willi ngn ess to est ab lish o u tsize d st a kes i n wh a t it co n si d e r s the mar ket’s m ost pr o m isi ng lo ng -te rm i n vest m e n t o pp o r t un ities. In r ece n t ye ar s, the ad viso r h a s fo und those o pp o r t un ities i n i n fo rma tio n tech n olo g y and he a lth c ar e co mpan ies. Ove r the pa st 1 2 m o n ths, the f und ’s tech stocks wei g he d o n r el a tive p e r fo rman ce, while its he a lth c ar e stocks ga ve it a b oost. O n a se para te n ote, I w an t to i n fo rm yo u th a t Vanguard h a s eli m i na te d the r e d e mp tio n fee fo r yo ur f und , effective Ma y 2
